Citation Nr: 1717730	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  09-34 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1973 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This issue was before the Board in June 2013, February 2016, and September 2016 on which occasions it was remanded for additional evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay; however, further development is needed prior to adjudicating that Veteran's TDIU claim.

The Veteran has consistently reported that he receives disability benefits from the Social Security Administration (SSA).  Notably, during the December 2016 VA examination, the appellant reported that he filed for SSA benefits in approximately 2009.  He also reported that since receiving SSA benefits he has worked part-time, which was determined to be "ok" with the SSA administration as he could not survive on his sole income.  

The Board observes that some SSA records have been associated with the clams file.  However, the claims file does not currently contain the decision to grant such benefits or the records on which that decision was based.  In this regard, the available SSA records demonstrate that the Veteran initially filed a claim for SSA benefits in January 2008.  The determination letter, dated August 2008, indicated that the Veteran returned to working full-time in March 2008.  Available SSA records indicate that the Veteran again filed for SSA benefits in March 2009.  However, a June 2009 internal medicine examination indicated that the Veteran was employed, working 33 hours per week.  There is no indication in the available records that SSA benefits have been awarded.  

In light of the Veteran's reports that he receives SSA benefits, VA has a duty to undertake efforts to retrieve such records, as records from SSA are relevant to the appellant's VA claim.  38 C.F.R. § 3.159 (c)(2016); McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) (noting that Congress has explicitly defined VA's duty to assist in terms of relevance); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").  Thus, the AOJ should attempt to secure any outstanding SSA records.

In addition, in its September 2016 remand, the Board noted that the Veteran's employment status was unclear from the record.  Pursuant to the Board's remand instructions, the RO sent the Veteran a letter in October 2016 asking him to complete and return a VA Form 21-8940, Application for Increased Compensation Based On Individual Unemployability, providing the necessary information regarding his employment history.  The record indicates that the Veteran failed to provide the required information.  Thus, the record remains unclear as to whether the Veteran is employed, marginally employed, or unemployed, particularly in light of the ambiguity in the Veteran's Social Security disability benefits, if any.   

The Veteran is advised that it is his responsibility to support a claim for VA benefits.  See 38 U.S.C.A. § 5107 (West 2014).  Where evidence requested in connection with a claim is not furnished within one year after the date of the request, the claim will be considered abandoned.  See 38 C.F.R. § 3.158 (2016).  On remand, the Veteran is therefore advised that in order to establish the benefit sought, he must provide VA with the necessary employment information by returning the completed VA Form 21-8940.  



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the appellant and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




